Citation Nr: 1758751	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-19 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

Entitlement to service connection for an acquired psychiatric disability, to include schizoaffective disorder.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. J. Cho, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1989 to June 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Jurisdiction has been transferred to the RO in Winston-Salem, North Carolina.

In September 2017, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The record reflects that additional evidence, including information from Mayo Clinic, pertaining to the issues on appeal were submitted by the Veteran at his September 2017 Board video conference hearing, which took place after the issuance of the April 2014 statement of the case (SOC).  Under the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, such evidence is subject to initial review by the Board unless the Veteran requests in writing that the agency of original jurisdiction (AOJ) initially review such evidence.  See 38 U.S.C. § 7105 (e)(1), (2) (West 2012).  This applies in cases where a substantive appeal is received after February2, 2013.  In this instance, the substantive appeal was received in 2014, however, the Veteran waived consideration of the additional information by the AOJ at the September 2017 Board video conference hearing.  The Board is thus able to consider the additional evidence in the first instance.  See 38 C.F.R. § 19.38 (b)(3), 20.1304(c) (2017).

Moreover, while the Veteran originally filed his claim as a claim for "schizophrenia/bipolar," based on the medical evidence of record and his current diagnoses, the Board finds it appropriate to recharacterize the Veteran's claim as a claim for entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder.  See VA examinations dated March 2012 and September 2011 (diagnosing schizoaffective disorder); July 2014 Medical Report from Dr. K. L.; September 2013 Report from psychologist J. R. A., Jr. (diagnosing "schizoaffective disorder, bi-polar type"); Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (what constitutes a claim cannot be limited by a lay person's assertion of his condition in the application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim).  The Board's recharacterization of the claim is noted accordingly on the title page.

Finally, a review of the record reveals that in August 2017, private attorney Jan Dils withdrew representation from the Veteran's appeal.  Although some of the appropriate post-certification procedures as outlined in 38 C.F.R. § 20.608 (2) (2017) were not followed, the Veteran has continued on with the appeal of the claim, including by appearing at the September 2017 Board video conference hearing, and there is no evidence of record that the Veteran has not objected to the attorney's withdrawal of representation.  In addition, since the private attorney withdrew in August 2017, the Veteran has not appointed a new attorney, agent, or representative.  As it stands, the Veteran currently is unrepresented.  

Furthermore, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities has been raised by the record (see, e.g., April 2011 Letter form Dr. B.S.) but has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it.  It is thus referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDING OF FACT

The Veteran's acquired psychiatric disability is attributable to service. 






CONCLUSION OF LAW

The Veteran's acquired psychiatric disability was incurred in service.  38 U.S.C. § 1131, 5103, 5103A, 5107 (West 2012); 38 C.F.R. § 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

1. Entitlement to service connection for an acquired psychiatric disorder.

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.§  5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Legal Analysis and Conclusion

The Veteran asserts that he has an acquired psychiatric disorder which originated in service.  For the reasons that follow, the Board finds that the evidence is at least in equipoise as to whether an acquired psychiatric disorder was incurred in service.  Therefore, service connection is warranted.


(1) Current Disability

Here, the Board finds that the Veteran has a current diagnosis of an acquired psychiatric disability.  See VA examinations dated March 2012 and September 2011 (diagnosing schizoaffective disorder); July 2014 Medical Report from Dr. K. L.; September 2013 Report from psychologist J. R. A., Jr. (diagnosing "schizoaffective disorder, bi-polar type").  Therefore, the current diagnosis requirement is met.  

The Board also notes that during the course of this appeal the regulations pertaining to psychiatric disorders were amended.  See 79 Fed. Reg. 45,093 (Aug. 4, 2014), (effective Aug. 4, 2014).  The regulations were updated so that all psychiatric diagnoses must be in conformity with diagnostic criteria in the 5th edition of the Diagnostic and Statistical Manual of Mental Disorders ("DSM-5"), as opposed to the 4th edition of the Diagnostic and Statistical Manual of Mental Disorders ("DSM-IV").  Id.  

Here, the Veteran's claim was certified to the Board after August 4, 2014; therefore the DSM-5 applies.  However, while the Veteran's diagnosis for schizoaffective disorder was made under the DSM-IV, the diagnostic code ("DC") for schizoaffective disorder, which is DC 9211, was not among the diagnostic codes affected or changed when the DSM-IV was updated to DSM-5.  Furthermore, due to the favorable outcome of this appeal, the Board finds no prejudice in proceeding with a decision in the matter on appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

(2) In-service Incurrence

The second element is also met.  The Veteran reports that his acquired psychiatric disability symptomatology began in service.  See September 2017 Hearing Transcript.  To this end, at his September 2017 Hearing, he reported that during service, he attempted suicide, in part due to the death of a close friend, his girlfriend ending their relationship, and his anxiety about performing well on the ship.  See id.  He also reported that while he was on active duty he began to hear voices.  See id.  He also explained that he told a corpsman that he was hearing voices.  However, the corpsman told him that if he reported this, he would be kicked out of the Navy.  Therefore, he did not report hearing voices and instead, tried to drown out the voices with alcohol.  See id.; see also October 2011 Veteran Statement.  

The Veteran also submitted lay statements from witnesses attesting that they did not see the Veteran begin to drink heavily until after he entered the Navy.  See December 2015 Statement from Mother ("As a teen in high school, before he became part of the Navy, he did not have a drinking problem nor did he have behavioral problems as he does now."); December 2015 Statement from high school friend T. H. (drinking was not a problem for the Veteran prior to his Navy service); see also January 2014 Statement from Lead Pastor (reporting that the Veteran had told him that he drank alcohol to drown out voices); August 2017 Wife Lay Statement (reporting on Veteran's drinking and mental health problems after Navy service).

Furthermore, service treatment records show that the Veteran was treated for adjustment disorder with depressed mood in March 1987 following a break-up with his girlfriend and due to apprehension about reporting to a new command.  At that time, he was also hospitalized due to ingestion of sleeping pills.  

Based on the foregoing, the Board finds the Veteran's statements are corroborated; therefore, the second element is met.   

(3) Nexus

Finally, the nexus element is met as the Board finds that there is a causal relationship between the current disability and the Veteran's military service.  

As an initial matter, the Board acknowledges that the record contains two unfavorable VA etiology opinions dated September 2011 and March 2012, in which the VA examiners concluded that the Veteran's disability is less likely than not related to his service; however, for the following reasons, the Board finds these opinions inadequate, and therefore, of minimal probative weight.

The Board first finds the September 2011 negative VA etiology opinion inadequate because the VA examiner improperly relied too heavily on the absence of any documentation in the service medical records that the Veteran was hearing voices.  In his report, the examiner stated as part of his rationale:  

[The Veteran] reported hearing voices on occasion berating him for mistakes and not being able to make good decisions while ins service.  Not documented in military records.  Veteran does have a history of one documented suicide attempt while in service.  . . . . There are no other documented instances of psychological instability while in service. . . .  The lack of additional documented evidence prior to 2005 for any type of mental disorder suggests that it is less likely as not that his current disorder is related to military service.

September 2011 VA etiology opinion (emphasis added).  See also Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examination was inadequate where the examiner did not comment on a veteran's report of in-service injury and instead relied on the absence of evidence in a veteran's service medical records to provide a negative opinion).  

Under VA law, the lack of contemporaneous medical records does not, in and of itself, render lay evidence incredible or serve as an "absolute bar" to service connection.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); see also 38°U.S.C. § 1154(b); 38 C.F.R. § 3.304(d).  This is applicable here, especially as the Veteran has asserted at his hearing he told a corpsman that he was hearing voices, however the corpsman told him that if he reported as such, he would be kicked out of the Navy, and therefore he did not report as such, and instead, tried to drown out the voices with alcohol.  See September 2017 Hearing Transcript; see also October 2011 Veteran Statement.  Therefore, the negative nexus opinion is inadequate.

The Board next finds the March 2012 negative VA etiology opinion inadequate for the same reason as well.  Here, too, the March 2012 VA examiner improperly relied too heavily on the absence of any documentation in the service medical records that the Veteran was hearing voices.  In his report, the examiner stated as part of his rationale:  

There is no evidence from the service records that the veteran had any of the symptoms of schizoaffective disorder during his military service.  . . . . It is clear that at present the veteran has considerable psychiatric impairment as a result of his schizoaffective disorder, but there is no evidence in any of the documents, civilian or military, that the symptoms of schizoaffective disorder were present during his active duty.

March 2012 VA etiology opinion; see also, e.g., Dalton, 21 Vet. App. at 23.  

On the other hand, the Board finds persuasive the September 2013 private medical opinion from psychologist J. R. A., Jr., who concluded that "[i]t is clear that it is more than at least as likely as not that the [Veteran's] psychotic break occurred while he was in the military and onboard ship."  See September 2013 private medical opinion from psychologist J. R. A., Jr.  Unlike the September 2011 and March 2012 VA examiners, psychologist J. R. A., Jr. properly considered the Veteran's lay statements regarding his in-service onset of observable acquired psychiatric disability symptomatology.  Psychologist J. R. A., Jr. also specifically considered the Veteran's service records and post-service treatment records, which he extensively discussed in his opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based on the foregoing, the Board finds the opinion to be sufficient and entitled to probative weight.  

Moreover, the multiple lay statements from the Veteran and his mother, wife, friend, pastor, and fellow-service man, all support that the Veteran's observable acquired psychiatric disability symptomatology began during his service.  The Board finds these witnesses to be competent and credible to the extent that they attest to the Veteran's observable symptoms, as there is no reason to doubt them other than the lack of contemporaneous medical evidence.  

In regard to the lack of contemporaneous medical evidence, the Board nevertheless affirms the likelihood of their statements as, as stated above, service treatment records show that the Veteran was treated for adjustment disorder with depressed mood in March 1987 following a break-up with his girlfriend and due to apprehension about reporting to a new command; furthermore, the Veteran asserted at his hearing he told a corpsman that he was hearing voices, however the corpsman told him that if he reported as such, he would be kicked out of the Navy, and therefore he did not report as such, and instead, tried to drown out the voices with alcohol.  See September 2017 Hearing Transcript; see also October 2011 Veteran Statement.

As such, the lay statements, in conjunction, with the medical evidence of record, at least place the evidence in equipoise.  

Hence, after resolving reasonable doubt in the Veteran's favor, the Board finds that the combined previously discussed medical evidence of record, and in particular the September 2013 private medical opinion from psychologist J. R. A., Jr., overall supports the finding that the Veteran's acquired psychiatric disability was incurred in service, at least to an evidentiary position of equipoise.  See 38 C.F.R. § 3.307, 4.124a, Diagnostic Code 8018; see also 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Based on the foregoing, service connection for acquired psychiatric disorder is granted.  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").




	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for acquired psychiatric disorder is granted.









______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


